Title: Saturday [12 or 19 July].
From: Adams, John
To: 


       I find upon Examination, that a Warrant of Attorney given by an Infant is void; so that, if you intend during your Apprentices Absence, to put the Note you mentioned to me in suit, or to sue for the Detention of the Province Note, or any other wise to prosecute your Right, the only Way I can think of is, for the Lad to elect your father for his Guardian and see to procure the Judge of Probates allowance of it, before he goes off.If your father is unwilling to go to Town, you may ride down and wait on this Judge. Altho Deacon Bass might have been appointed Guardian to him when a Child, yet you know he has a Right to choose one at fourteen, and he is no doubt willing to choose his Master, but he must give security to the Judge for the faithful Discharge of his Trust.
       From the very hasty and imperfect Account of the Case which you gave me, I can think of no other Way at Present, that will have any Safety. So you may Act your own Pleasure.
       With Regard to the Notes, as the old Note you mentioned to me, was given to the Lad an Infant, neither He nor his Guardian will be under any Obligation to accept it in Satisfaction for the Province Note, unless they please. So that if that Note is not sufficient to secure the Money, you may bring your Action for the Detention of the Province Note. But in that Case you know you must be able to prove by Witnesses, Confession, or other Circumstances, first that your Apprentice owed the Note, 2dly that French had it in Possession, and 3dly that he converted it to his own Use.
       If these Hints are of any service to you, I shall be glad, or if, upon your letting me further into the facts, any Thing further should occur to me, I shall be ready to communicate it.
       
        Yr. svt.,
        J. Adams
       
      